Citation Nr: 0310592	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder, 
(claimed as depression, anxiety, and post-traumatic stress 
disorder (PTSD)).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from July 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from June 1998 and later RO rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied the veteran's 
claim of entitlement to service connection for bipolar 
disorder.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).

In this regard, the record reflects that by a letter dated 
January 28, 2003, the Board attempted to comply with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2002), by informing the veteran 
of the evidence and information needed to substantiate his 
claim, the evidence and information that he should submit and 
the assistance that VA would provide in obtaining evidence 
and information on his behalf. 

In this letter, the Board also informed the veteran that he 
would be afforded a period of 30 days in which to submit the 
additional evidence and information and that his claim would 
be decided on the current record if the requested evidence 
and information were not received within the days allotted.  
The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  
Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the Board, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The RO should issue another letter 
providing the veteran with the 
notice required under 38 U.S.C.A. § 
5103(a) and informing him that the 
requested information and evidence 
must be received within one year of 
the date of the RO's letter.  

2.	The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence and any additional 
evidence, and readjudicate the issue 
on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




